DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/01/2020.
Applicant’s election without traverse of Group A in the reply filed on 12/01/2020 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base for the parallelogram structure (claim 1), the spatial structure (claim 4), and the fixture (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Objections
Claim 8 is objected to because of the following informalities: Line 1 recites “further comprising the needle-guide having”. The needle-guide is already introduced in claim 7, so The Office suggests to amend the claim to recite “wherein the needle-guide has”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a joint” in line 5. Line 3 already recites “non-collinear joints”. It is unclear whether the joint recited in line 5 is included with or provided in addition to the non-collinear joints recited in line 3. Therefore, the claim is rendered indefinite. Claims 2-12 are rejected as being dependent upon rejected claim 1. For examination purposes, the examiner is interpreting the limitation such that the joint is included with the collinear joints. Appropriate correction is required.
Claim 5 recites “A, A1, and A2…B, B2, and B2…A and A1…B and B1…A1 and A2…B1 and B2”. The reference numerals must be enclosed by parentheses. For examination purposes the examiner is interpreting the claim as “(A, A1, and A2)…(B, B2, and B2)…(A and A1)…(B and B1)…(A1 and A2)…(B1 and B2)”. Appropriate correction is required.
Claim 5 recites “a first set of joints A, A1, and A2 and a second set of joints B, B2, and B2”. Claim 1 already recites non-collinear joints. It is unclear whether the first and second set of joints recited in claim 5 is included with or provided in addition to the non-collinear joints recited in claim 1. Therefore, the claim is rendered indefinite. For examination purposes, the examiner is interpreting the limitation such that the first and second set of joints are included with the non-collinear joints. Appropriate correction is required.
Claim 7 recites “further comprising a needle-guide”. Claim 1 already recites an instrument for use with the robot. It is unclear whether the needle-guide is included with or provided in addition to the instrument recited in claim 1. For examination purposes, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solomon et al. (PG Pub US 2007/0089557 A), hereinafter Solomon.
Regarding claim 1, Solomon discloses a robot 600 comprising: a remote center of motion (RCM) mechanism having a parallelogram structure 864 with non-collinear joints (see figs. 8A-8B and ¶ 0069-0070), and having a base 868B for the parallelogram structure 864 (see fig. 8A); wherein an instrument 428 for use with the robot 600 is aligned between a joint 514 and an RCM point 666 of the RCM mechanism (see fig. 8A); and, an actuation module having a motor 601+602 and a harmonic drive (see ¶ 0076) configured for generating motion (872) in the RCM mechanism and for rotating (658) the base 868B of the parallelogram structure 864 about an axis 656 that passes the RCM point 666 (see figs. 8A-8B, ¶ 0067-0068, and ¶ 0075-0076).

Regarding claim 4, Solomon discloses further comprising the RCM mechanism having a spatial structure 541 (see fig. 8A, spatial structure is being interpreted as any structure that occupies space)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Madhani et al. (PG Pub US 2005/0043718 A1), hereinafter Madhani.
Regarding claim 2, Solomon discloses the claimed invention substantially as claimed, as set forth above in claim 1. Solomon does not disclose wherein the parallelogram structure includes redundant parallelogram components.
However, Madhani, in the same field of endeavor, teaches a similar robotic arm comprising a parallelogram structure that includes redundant parallelogram components (see fig. 3 and ¶ 0083, the parallelogram structure has two parallelograms).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Solomon to have the parallelogram structure includes redundant parallelogram components as taught by Madhani, for the purpose .

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Stoianovici et al. (US Patent No. US 9,877,788 B2), hereinafter Stoianovici ‘788.
Regarding claim 3, Solomon discloses the claimed invention substantially as claimed, as set forth above in claim 1. Solomon does not disclose a link and screw mechanism configured for driving the RCM mechanism.
However, Stoianovici ‘788, in the same field of endeavor, teaches a similar robotic arm comprising a link and screw mechanism (link 64, screw 62) configured for driving the RCM mechanism (see fig. 5 and col. 9 ln. 21-37).
To provide the device of Solomon with a link and screw mechanism configured for driving the RCM mechanism would have been obvious to one of ordinary skill in the art, in view of the teachings of Stoianovici ‘788, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the link and screw mechanism used in Stoianovici ‘788 would allow actuation module of Stoianovici ‘788 to be attached to the instrument in order to drive the RCM mechanism of Solomon. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 12, Solomon discloses the claimed invention substantially as claimed, as set forth above in claim 1. Solomon does not disclose wherein the robot is configured to be safe for use with magnetic resonance (MR).
However, Stoianovici ‘788, in the same field of endeavor, teaches a similar robot 100 wherein the robot 100 is configured to be safe for use with magnetic resonance (MR) (see col. 1 ln. 23-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Solomon to have the robot is configured to be safe for use with magnetic resonance (MR) as taught by Stoianovici ‘788, for the purpose of providing a device that poses no known hazards in all MR environments to be able to use the device in conjunction with MRI (see Stoianovici ‘788 col. 3 ln. 58-65)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Stoianovici ‘788 as applied to claim 3 above, and further in view of Madhani.
Regarding claim 5, modified Solomon discloses the claimed invention substantially as claimed, as set forth above in claim 3. Modified Solomon does not teach a first set of joints A, A1, and A2 and a second set of joints B, B1, and B2 wherein a first distance between A and A1 is less than a distance between B and B1 and a second distance between A1 and A2 is less than a second distance between and B1 and B2.
However, Madhani, in the same field of endeavor, teaches a similar robotic arm comprising a parallelogram structure that includes redundant parallelogram components (see fig. 3 and ¶ 0083); and a first set of joints A, A1, and A2 and a second set of joints B, B1, and B2 1 is less than a distance between B and B1 and a second distance between A1 and A2 is less than a second distance between and B1 and B2 (see annotated fig. 3 below).

    PNG
    media_image1.png
    893
    1087
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Solomon to have a parallelogram structure that includes redundant parallelogram components; and a first set of joints A, A1, and A2 and a second set of joints B, B1, and B2 wherein a first distance between A and A1 is less than a distance between B and B1 and a second distance between A1 and A2 is less 1 and B2 as taught by Madhani, for the purpose of giving the instrument shaft two rotary degrees of freedom about a remote center point (see Madhani ¶ 0083).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Stoianovici et al. (PG Pub US 2014/0039314 A1) hereinafter Stoianovici ‘314.
Regarding claim 6, modified Solomon discloses the claimed invention substantially as claimed, as set forth above in claim 1. Solomon further discloses a support arm 540 configured to attach to a table (see figs. 5A-5B and ¶ 0047). Modified Solomon does not teach that the support arm provides rotation about a vertical axis.
However, Stoianovici ‘314, in the same field of endeavor, teaches a similar remote center of motion mechanism comprising a support arm 12+20 configured to attach to a table and provide rotation about a vertical axis (see figs. 1-2 and ¶ 0036).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Solomon to have the support arm provide rotation about a vertical axis as taught by Stoianovici ‘314, for the purpose of improving position having more locations the arm can move the device to (see Stoianovici ‘314 ¶ 0036).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Mark et al. (Patent No. US 7,322,990 B1), hereinafter Mark.
Regarding claims 7-8, Solomon discloses the claimed invention substantially as claimed, as set forth above in claim 1. Solomon does not disclose a needle guide, the needle-guide 
However, Mark, in the same field of endeavor, teaches (see figs. 2 and 4-5) a needle guide 26+28 (see fig. 2), the needle-guide 26+28 having a protruding surface 70 that is positively engaged by a fixture 24 (see figs. 2 and 4-5 and col. 4 ln. 39-48), and a pin 36 of the needle-guide 26+28 that is latched within the fixture 24 (see fig. 4 and col. 4 ln. 15-22), whereby the needle-guide 26+28 can be engaged and detached from the fixture 24 through a bag (see col. 3 ln. 20-27).
The language “the needle-guide can be engaged and detached from the fixture through a bag” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Mark meets the structural limitations of the claim, and the needle-guide is capable of engaging and detaching from the fixture through a bag. Since a bag does not prohibit someone from manually operating the system, the user would be able to engage and detach the needle guide from the fixture through a bag.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Solomon to have a needle guide, the needle-guide having a protruding surface that is positively engaged by a fixture, and a pin of the needle-guide that is latched within the fixture, whereby the needle-guide can be engaged and detached from the fixture through a bag as taught by Mark, for the purpose of providing a .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Mark as applied to claim 7 above, and further in view of Stoianovici et al. (PG Pub US 2010/0041938 A1), hereinafter Stoianovici ‘938.
Regarding claims 9-10, modified Solomon discloses the claimed invention substantially as claimed, as set forth above in claim 7. Modified Solomon does not teach a ring configured to be placed over a needle, such that the ring allows for a depth of needle insertion to be preset; and a device to preset a position of the ring wherein the device comprises a motor to set a depth position and copy it onto the position of the ring.
However, Stoianovici ‘938, in the same field of endeavor, teaches a similar robot comprising a ring 720a configured to be placed over a needle 702, such that the ring 720a allows for a depth of needle insertion to be preset (see figs. 5A-5B, ¶ 0087 and 0118); and a device to preset a position of the ring 720a wherein the device comprises a motor 180 to set a depth position and copy it onto the position of the ring 720a (see figs. 5A-5B, ¶ 0087 and 0118).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Solomon to have a ring configured to be placed over a needle, such that the ring allows for a depth of needle insertion to be preset; and a device to preset a position of the ring wherein the device comprises a motor to set a depth position and copy it onto the position of the ring as taught by Stoianovici ‘938, .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Mark and Stoianovici ‘938  as applied to claim 10 above, and further in view of Song et al. (PG Pub US 2015/0374406 A1), hereinafter Song.
Regarding claim 11, modified Solomon discloses the claimed invention substantially as claimed, as set forth above in claim 10. Modified Solomon does not teach a remote device configured for setting a depth of needle insertion.
However, Song, in the same field of endeavor, teaches a similar needle insertion device comprising a remote device 40 configured for setting a depth of needle insertion (see fig. 1 and ¶ 0033).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Solomon to have a remote device configured for setting a depth of needle insertion as taught by Song, for the purpose of providing a distance between the needle and controller for setting the depth of needle insertion so that the user can position themselves away from the moving parts (see Song ¶ 0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS AMECHI whose telephone number is (571)270-7267.  The examiner can normally be reached on Monday-Friday 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARWIN EREZO can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.A./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771